DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This action is in response to the application filed 06/24/2022. Claim 12 has been added. Claims 1-11 are pending and are examined.

Response to Arguments
Applicant's arguments filed 06/24/2022 have been fully considered but they are not persuasive. Applicant argues as follows:
In particular, it does not appear from this passage (nor from any other passage) in Dixon that a billing data set is generated based on a transmitted electronic identification data set that in turn contains the electronic medium identifier, as required by claim 1. Nor is a transaction identifier, as required by claim 1, disclosed. Consequently, Dixon also lacks an association (and thus storage) of a transaction identifier with an electronic medium identifier, as required by claim 1 and also lacks the steps of receiving a registration message containing at least the transaction identifier of an issued billing data set and a subsequent determination of the medium identifier to be registered based on the received transaction identifier and the stored associations.
The above argument is not found to be persuasive. Dixon discloses a transit application running on an NFG enabled phone can generate or provide an identification code to be transmitted from the phone at access control points 208 of the transit system 100. [col 9 lines 60-65] and 
The contactless payment card 310 can include an integrated circuit (IC) 313 configured to, among other things, store account information, such as a PAN, expiry date, name associated with an account, etc.[col 10 lines 6-16]
Dixon discloses a transit vending machine enabling a user to create a transit account that includes a billing data set. The user account comprising “The transit user account can comprise information regarding a certain user of the transit system 100, such as a name, address, phone number, email address, user identification (such as a unique identifier of the user or other user ID), passcode (such as a password and/or personal identification number (PIN)), an identification code associated with a fare media used to identify a user and/or a transit user account (such as a primary account number (PAN)), information regarding user preferences and user opt-in or opt-out selections for various services, product(s) associated with the transit user account, a value and/or credit associated with the product(s), information regarding a funding source 165 for the transit user account, and more.”[col 5 lines 50-19]
Applicant also argues “a transaction identifier”.  Examiner contends that “ the transaction identifier” as recited in the claims is not sufficiently defined or supported in the specification. Its usage do not sufficiently define what the identifier is. 
Dixon, however discloses an identification code which examiner equates to an transaction identifier.
Applicant argues as follows:
The Applicant’s claims are directed to patentable subject matter under Berkheimer v. HP, Inc., 881 F.3d 1360 (Fed. Cir. 2018), as laid out in MPEP §2106.05(d), because they define activities that are not routine, conventional or well-understood. We have shown above that the processes required by claim 1 relating to the registration of an unregistered ticket medium, as well as the corresponding interactions, defined by those claims, among detecting, by a validator device, an unregistered ticket medium and transmitting an identification data set to a computing device, are nowhere found in the prior art.
The above argument is not found to be persuasive .The additional elements of a computing device and validator device , taken individually and as a combination, do not result in the claim amounting to significantly more than the abstract idea because the devices and the memory perform generic computer functions, including
Detecting an electronic medium identifier, example  a primary account number, transmitting a data set, generating a billing data set, associating transaction identifier to medium identifier, example grouping data together, storing data , outputting data, receiving a message and determining an electronic medium identifier, example a primary account number to complete a registration for a user, are routine functions performed by generic computers. Generic computer components performing generic 
Computer functions that are well understood routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The computing device and validator device does not impose any meaningful limit on the device implementation of the abstract idea. Thus taken alone, the additional elements do not amount to significantly more than a judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
The courts have recognized the following computer functions to be well understood, routine, and conventional functions when they are claimed in a merely generic manner: These include performing repetitive calculations, receiving, processing and storing data, electronically scanning or extracting data from a physical documents, electronic recordkeeping, automating mental tasks, receiving or transmitting data over a network, e.g. using the internet to gather data. 
The steps of enrolling a payee or payor, determining period of inactivity, porting account information are well understood, routine and conventional functions of the computer system previously known to the industry.


Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1 and 10 are drawn to a method and apparatus. Therefore, they are within the four enumerated statutory categories. Step1 : Yes.
Step 2A: Prong One: In the instant case, claim 1 is directed to a         “registering a ticket medium for use of a transport service”. 
Claims 1 and 10 are directed to the abstract idea of “ detecting identifier, transmitting data, generating data, associating identifiers, storing association of identifiers, outputting data, receiving registration  message, determining electronic medium identifier, checking amount payable and sending blocking message  which is grouped under “organizing human activity… fundamental economic practice” [the PEG grouping] in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance).
Claim 1 recites“ detecting,…at least one electronic medium identifier of an unregistered ticket medium used for a use of the transport service, transmitting an identification data set containing at least the detected electronic medium identifier…, generating,… a billing data set based at least on the transmitted electronic identification data set,  wherein the billing data set contains at least one transaction identifier associated with the used transport service, associating, … at least the transaction identifier to the electronic medium identifier, storing, … of at least the association of the electronic medium identifier to the transaction identifier, outputting,… the generated billing data set, receiving,… at least one registration message containing at least the transaction identifier of the output billing data set, determining,… the electronic medium identifier based on at least the at least one stored association of the transaction identifier to the electronic medium identifier and the transaction identifier of the received registration message; and registering,… the unregistered ticket medium by creating a user data set containing at least the determined electronic medium identifier, checking amount payable and sending blocking message  ”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
Step 2A: Prong Two: This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “computing device” and “validator device” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to the particular field of Bill payments. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to automate the acts of using the steps of the independent claim to authorize a financial transaction.  The claim is not patent eligible.
Step 2B: When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “ detecting,…at least one electronic medium identifier of an unregistered ticket medium used for a use of the transport service, transmitting an identification data set containing at least the detected electronic medium identifier…, generating,… a billing data set based at least on the transmitted electronic identification data set,  wherein the billing data set contains at least one transaction identifier associated with the used transport service, associating, … at least the transaction identifier to the electronic medium identifier, storing, … of at least the association of the electronic medium identifier to the transaction identifier, outputting,… the generated billing data set, receiving,… at least one registration message containing at least the transaction identifier of the output billing data set, determining,… the electronic medium identifier based on at least the at least one stored association of the transaction identifier to the electronic medium identifier and the transaction identifier of the received registration message; and registering,… the unregistered ticket medium by creating a user data set containing at least the determined electronic medium identifier, determining electronic medium identifier, checking amount payable and sending blocking message  ” to authorize a financial transaction  using a validator device. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Step  2B: No.
Hence, claims 1 and 10  is not patent eligible. Claims 2-9 and 11-12 are also rejected based on dependency on claims 1 and 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon (Patent 8991699) and further in view of Oelert (PGPub 2017/0351725).

As regards claims 1, 10 and 11, Dixon discloses a method of registering a ticket medium for use of a transport service, comprising:
generating, by the computing device, a billing data set based at least on the transmitted electronic identification data set,  [col 5 lines 50-19 ;col 9 lines 58-col 10 line 20; ] wherein the billing data set contains at least one transaction identifier associated with the used transport service,[0036/ col 9 lines 4-19] associating, by the computing device, at least the transaction identifier to the electronic medium identifier,[0039/ col 9 lines 47-57] storing, by the computing device, of at least the association of the electronic  medium identifier to the transaction identifier,[0033/ col 8 lines 28-48] outputting, by the computing device, the generated billing data set, [0026/ col 7 lines 1-20] 
determining, by the computing device, the electronic medium identifier based on  at least the at least one stored association of the transaction identifier to the electronic medium identifier and the transaction identifier of the received registration message;[0054/ col 13 lines 30-50]  In addition to performing any decryption and/or verifying any security features, the processor 610 can compare the identification code against lists stored in memory 620-1 and/or other data store to determine whether to allow passage of the user at the access control point 208. Lists can be generated and maintained from a central system, such as the central ticketing system 112. The central system can send updated list information to station server 224 via WAN 140 or directly with the central ticketing system 112 through WAN 140 (e.g., the Internet) or LAN 240. The station server 224 can store updated list at the station data store 216 and/or communicate the updated list information via LAN 240 to access control point processing unit 600-1, which receives the information at network interface 630. U.S. patent application Ser. No. 12/833,404, entitled "Reloadable Prepaid Card Distribution, Reload, And Registration In Transit," (hereafter, the "'404 Application") which is incorporated herein, details how the transit system 100 and access control point processing units 600 may use lists to determine whether to allow passage of the user at access control points 208. Once the determination is made, the processor 610 can cause the access control point processing unit 600-1 to physically allow or deny passage of a user at the access control point 208 and 
registering, by the computing device, the unregistered ticket medium by creating a user data set containing at least the determined electronic medium identifier. [0045/ col 11 lines 6-15; 0052/ col 12 lines 58-10]  It will be understood that any or all of the features and/or capabilities of the TVM 212 described above may be included in other locations and/or devices of the transit system 100. A user may therefore register a contactless device, such as a contactless payment card 310, as media fare at other locations of the transit system 100. For example ticket booth computers 220 can be coupled with contactless card readers and/or magnetic stripe card readers, allowing a user to perform any or all of the functions described above by providing a contactless payment card 310 to a transit worker at a ticket booth. Additionally or alternatively, other devices may be configured to read contactless and magnetic stripe information from a contactless payment card 310 and transmit the information to a central ticketing system 112 of the transit system 100, without having the additional functionality of a TVM 212. Such devices further can be configured to print a receipt with an activation code, enabling a user to complete, at a later point in time, the process of activating a contactless payment card 310 for use as media fare 250. Moreover, these procedures may be carried out at a sales office, automated teller machine, and/or other manned or unmanned locations.
Dixon does not expressly disclose detecting, by a validator device of a transit system, at least one electronic medium  identifier of an unregistered ticket medium used for a use of the transport service, transmitting an identification data set containing at least the detected electronic medium identifier to a computing device,
receiving, by the computing device, at least one registration message containing at least the transaction identifier of the output billing data set,
Oelert discloses detecting, by a validator device of a transit system, at least one electronic medium  identifier of an unregistered ticket medium used for a use of the transport service,[036,0052,0079,0097] 
[0052] transmitting at least one user dataset that is stored in a memory module of the validator device to the inspection device via the established communication link.
[0097] It is understood that the dataset can also be transmitted through other means in accordance with other variants of the invention. For example, the communication dataset can be provided by the validator device in the form of a QR code on a display of the validator device. The inspection element and/or the inspection device can have a visual detection module for detecting the QR code.
transmitting an identification data set containing at least the detected electronic medium identifier to a computing device,[0077,0079]
receiving, by the computing device, at least one registration message containing at least the transaction identifier of the output billing data set,[0019,0070]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing  the invention was made to use  Oelert  in the device of Dixon. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

As regards claim 2, Dixon and Oelert disclose the method according to claim 1, Dixon does not expressly disclose wherein the determining of the electronic medium identifier comprises at least a comparing of the transaction identifier of the received registration message with the at least one stored transaction identifier.
Oelert discloses wherein the determining of the electronic medium identifier comprises at least a comparing of the transaction identifier of the received registration message with the at least one stored transaction identifier.[0019,0070]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing  the invention was made to use  Oelert  in the device of Dixon. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

As regards claim 3, Dixon and Oelert disclose the method according to claim 1, Dixon discloses wherein creating a user data set comprises storing at least one further user datum, wherein the at least one further user datum is selected from the group, comprising:
 user name, address data of the user,  user password,  billing data,  transport service tariff data, account data,  data of further payment media,  association to a user group.[0022, Fig.1/ col 5 lines 48-19]

As regards claim 4, Dixon and Oelert disclose the method according to claim 1, Dixon discloses wherein the transaction identifier is a unique transaction identifier.[ 0022,0036, Fig.1/ col 5 lines 48-19; col 9 lines 4-19]

As regards claim 5, Dixon and Oelert disclose the method according to claim 1, Dixon discloses wherein the outputting of the generated billing data set is in the form of an account statement.[0024/ col 6 lines 41-55; 0055/ col 13 lines 51-61,0063/ col 15 lines 14-26]

As regards claim 6, Dixon and Oelert disclose the method according to claim 1, Dixon discloses wherein the billing data set contains at least one further billing datum, wherein the associating comprises at least an associating of the transaction identifier and the further billing datum to the electronic medium identifier, wherein the storing comprises at least a storing of the association of the electronic medium identifier to the transaction identifier and the further billing datum, wherein the registration message contains at least the transaction identifier and the further billing datum, and wherein the determining of the electronic medium identifier comprises at least a determining of the electronic medium identifier based on the at least one stored association from the electronic medium identifier to the transaction identifier and the further billing datum and on the transaction identifier and the further billing datum of the received registration message.[0045/ col11 lines 6-15;0052/ col 12 lines 58-10]

As regards claim 7, Dixon and Oelert disclose the method according to claim 6, Dixon discloses wherein the at least one further billing datum is a billing datum from the group, consisting of: an amount to be payable for the used transport service, a tariff characteristic applied to the used transport service, a time datum related to the used transport service, and a location datum related to the used transport service. [0022, Fig 1/ col 5 lines 48-19]

As regards claim 8, Dixon and Oelert disclose the method according to claim 1, Dixon discloses wherein the electronic medium identifier is a coded Primary Account Number PAN.[0043/ col 10 lines 30-50]  [col 10 lines 4-23]

As regards claim 9, Dixon and Oelert disclose the method according to claim 1, Dixon discloses checking, by the computing device, whether an amount to be payable for the used transport service has been paid within a specific period of time, and sending, by the computing device, a blocking message to the at least one validator device in such a way that the use of the ticket medium is blocked at the at least one validator device.[0054/ col 13 lines 30-50]

As regards claim 12, Dixon and Oelert disclose the method according to claim 1, Dixon discloses the method according to claim 1, wherein the electronic medium identifier is an encoded Primary Account Number. [col 10 lines 4-23]
Conclusion
Additional prior art not used in this rejection includes Kadi (PGPub 2014/0279558). Kadi recites systems, methods and computer program products that facilitate the token-based validation of contactless payment and other transactions involving NFC-enabled mobile devices are disclosed. In an aspect, the system includes a server and field-located validator devices to which consumers can present their NFC-enabled mobile devices in order to validate their purchases/payments. In one aspect, a consumer can purchase an admission ticket to a public transport system using their mobile device which communicates directly with the server to receive a token. The user can later present their mobile device to the validator device to actuate a turnstile. Advantageously, the validator devices do not have to be in real-time communication with the server, and limit the duration between the mobile device's request for a token and the time by which the token expires. Increased security is provided through two-way, token-based validation between the mobile and validator devices.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A ANDERSON whose telephone number is (571)270-3327. The examiner can normally be reached 9:30 AM- 6:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A ANDERSON/Examiner, Art Unit 3698                                                                                                                                                                                                        /BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698